Citation Nr: 0021219	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-03 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in which the veteran was 
denied service connection for a bilateral leg disorder.

In January 2000, the veteran was granted a total disability 
rating for pension purposes. 

REMAND

The veteran contends that he should be service connected for 
a bilateral leg disorder that he describes as circulation 
problems in his legs.  Specifically, the veteran contends 
that he was exposed to cold while on active duty in Korea and 
that, as a result, he suffers from pain and swelling in his 
legs.

In his June 1999 substantive appeal to the Board, the veteran 
noted ongoing treatment at the Veterans Administration 
Medical Center (VAMC) in Fayetteville, North Carolina.  
Previously, in a July 1998 statement, the veteran indicated 
that he received medical treatment at a private hospital, 
identified as Onslow Memorial Hospital, in Jacksonville, 
North Carolina.  It is noted that the record shows that in 
July 1998, the RO attempted to obtain records from Onslow 
Memorial, but that no response was received.  There is, 
however, no indication that the RO attempted to obtain the 
Fayetteville VAMC records.  Appellate review of the claims 
folder shows that these records have not been obtained or 
associated with the claims folder.

At this time, the Board feels it would be premature to 
adjudicate this claim, including the issue of well-
groundedness.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA records are 
constructively in the possession of VA adjudicators.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As such, the RO should 
obtain these records and associate them with the claims file.  
Further, the Court has held that, if there is something in 
the record to suggest that evidence exists which could make 
the veteran's claim well-grounded, VA has the duty to inform 
the veteran of the importance of submitting such evidence.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  It is possible 
that the medical records the veteran has put the VA on notice 
of, but which are not in his claims folder, could cause the 
veteran's claim to become well grounded.  Again, the Board 
realizes that an attempt was previously made to obtain the 
records from Onslow Memorial Hospital; however, at this 
point, another attempt may be helpful, and the veteran should 
be informed of the importance of this evidence.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the 
Fayetteville, North Carolina VAMC and 
obtain all pertinent treatment records.  
All such records should be associated 
with the claims folder.

2.  The RO should again contact the 
Onslow Memorial Hospital in Jacksonville, 
North Carolina, and obtain a complete 
copy of all pertinent treatment records 
of the veteran.  All records should be 
associated with the claims folder.

3.  The veteran should be advised of his 
right to submit other evidence (to 
include records from Onslow Memorial 
Hospital) which could make his claim well 
grounded.  See Robinette, supra.

4.  Following the completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate action is to be implemented.

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought by the veteran remains denied, he 
and his representative should be provided 
with a supplemental statement of the 
case, and given the opportunity to 
respond within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.

No action is required of the veteran until he receives 
further notice, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




